DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument that the Yoon reference does not disclose an event-related condition includes is performed by the applicant in response to receiving a communication request or a message from an external device through the communication circuit, the examiner disagrees. The Yoon et al reference discloses where its predetermined event is performed in response to communication request from an external device (Yoon et al, para 0041: i.e. phone call from an external phone device initiates a call into the user’s phone where the call is read as the predetermined event and also where the phone call will naturally be illustrated in the screen of the user’s phone).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over of LeBeau et al, US Patent Pub. 20110184730 A1, in view Yoon, US Patent Pub. 20190005957 A1. (The Yoon reference is cited in IDS filed 8/21/2020)
Re Claim 1, LeBeau et al discloses an electronic device comprising: a communication circuit (para 0026: information is sent to the server via communication circuit); a display (para 0020: display); a microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated); a processor operatively connected to the communication circuit, the display, and the microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated); and a memory operatively connected to the processor, wherein the memory is configured to store instructions which (para 0089: memory, processor), when executed, cause the processor to control the electronic device to: display a user interface through the display in response to reception of information related to the user interface including at least one visual object selectable by a user to control a function of the application through the communication circuit (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated; figs. 6A-6B; paras 0084-0085: display icons are activated by voice command selecting said displayed icons after which voice command is sent to the server for further processing), receive a user-uttered input for selecting one of the at least one visual object included in the user interface through the microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated), and transmit information related to the user-uttered input to the server through the communication circuit to perform a function corresponding to the visual object selected by the user-uttered input (para 0026: uttered command is sent to the server via communication circuit; para 0084: server sends a list of candidate term/action pairs corresponding to a set of candidate terms matching audio signal associated with the voice command; wherein the list is displayed on the user interface and the list reads on notification information; figs. 6A-6B; paras 0084-0085: display icons are activated by voice command selecting said displayed icons after which voice command is sent to the server for further processing); but fails to disclose transmit information related to a predetermined event to a server through the communication circuit in response to detection of the predetermined event through an application, wherein the predetermined event is performed by the application in response to receiving a communication request or a message from an external device through the communication circuit, wherein the information related to the predetermined event includes information on generation of the user interface. However, Yoon discloses a system that teaches the concept of a predetermined events, such as an alarm, morning call etc, activating speech recognition (Yoon, para 0031), where its predetermined event is performed in response to communication request from an external device (Yoon et al, para 0041: i.e. phone call from an external phone device initiates a call into the user’s phone where the call is read as the predetermined event and also where the phone call will naturally be illustrated in the screen of the user’s phone). It would have been obvious to modify the LeBeau et al system such that a predetermined event initiates voice recognition as taught in Yoon for the purpose of utilizing voice commands under preset conditions.
Re Claim 2, the combined teachings of LeBeau et al and Yoon disclose the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to control the electronic device to: receive a control signal for performing a function of an application corresponding to the visual object selected by the user-uttered input from the server through the communication circuit and perform the function of the application corresponding to the visual object selected by the user-uttered input (LeBeau et al, para 0026: uttered command is sent to the server via communication circuit; para 0084: server sends a list of candidate term/action pairs corresponding to a set of candidate terms matching audio signal associated with the voice command; wherein the list is displayed on the user interface and the list reads on notification information; figs. 6A-6B; paras 0084-0085: display icons are activated by voice command selecting said displayed icons after which voice command is sent to the server for further processing).
Re Claim 3, the combined teachings of LeBeau et al and Yoon disclose the electronic device of claim 1, wherein the information related to the predetermined event comprises at least one piece of information on an application corresponding to the predetermined event (Yoon, para 0031: predetermined condition; wherein ‘piece of information on an application corresponding to the predetermined event’ is selected from the Markush claim language).
Re Claim 4, the combined teachings of LeBeau et al and Yoon disclose the electronic device of claim 1, wherein the information related to the predetermined event comprises at least one piece of information related to an intent corresponding to the predetermined event (Yoon, para 0031: predetermined condition; wherein ‘information related to an intent corresponding to the predetermined event’ is selected from the Markush claim language).
Re Claim 5, the combined teachings of LeBeau et al and Yoon disclose the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to control the electronic device to: identify a preference for the application in response to detection of the predetermined event, determine whether the preference for the application is greater than a reference value, and based on the preference for the application being greater than the reference value, transmit the information related to the predetermined event to the server through the communication circuit (Yoon, paras 0032-0034: voice commands are sent when predetermined conditions meet certain thresholds; whereby the voice commands are sent to the server as modified with LeBeau et al and voice commands not transmitted when the predetermined conditions do not meet those thresholds).
Re Claim 6, the combined teachings of LeBeau et al and Yoon disclose the electronic device of claim 5, wherein the instructions, when executed, further cause the processor to control the electronic device to restrict transmission of the information related to the predetermined event based on the preference for the application not being Yoon, paras 0032-0034: voice commands are sent when predetermined conditions meet certain thresholds; whereby the voice commands are sent to the server as modified with LeBeau et al and voice commands not transmitted when the predetermined conditions do not meet those thresholds).
Re Claim 7, the combined teachings of LeBeau et al and Yoon disclose the electronic device of claim 5, wherein the instructions, when executed, further cause the processor to control the electronic device to control the preference for the application based on the user-uttered input (Yoon, paras 0032-0034: voice commands are sent when predetermined conditions meet certain thresholds; whereby the voice commands are sent to the server as modified with LeBeau et al and voice commands not transmitted when the predetermined conditions do not meet those thresholds; whereby ‘user-uttered input’ is selected from the Markush claim language).
Re Claim 8, the combined teachings of LeBeau et al and Yoon disclose the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to control the electronic device to limit transmission of the information related to the predetermined event based on the electronic device not operating in a predetermined mode (Yoon, paras 0032-0034: voice commands are sent when predetermined conditions meet certain thresholds; whereby the voice commands are sent to the server as modified with LeBeau et al and voice commands not transmitted when the predetermined conditions do not meet those thresholds).
Claim 9 has been analyzed and rejected according to claim 1.
Claim 10 has been analyzed and rejected according to claim 3.
Yoon, paras 0032-0034: voice commands are sent when predetermined conditions meet certain thresholds; whereby the voice commands are sent to the server as modified with LeBeau et al and voice commands not transmitted when the predetermined conditions do not meet those thresholds).
Claims 12-13 have been analyzed and rejected according to claim 4.
Claim 14 has been analyzed and rejected according to claim 5.
Claim 15 has been analyzed and rejected according to claim 6.
Claim 16 has been analyzed and rejected according to claim 1.
Claim 17 has been analyzed and rejected according to claim 3.
Claim 18 has been analyzed and rejected according to claim 11.
Claims 19-20 have been analyzed and rejected according to claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651             				3/23/2022